Citation Nr: 1117054	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  10-24 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, effective from April 16, 2009.  In February 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran was granted a 60 day abeyance period for submission of additional evidence.  That period of time has lapsed; no additional evidence was received.  


FINDING OF FACT

At no time during the appeal period is the Veteran's hearing acuity shown to have been worse than Level II in the right ear or worse than Level I in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code (Code) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

As noted, this appeal is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An October 2009 statement of the case (SOC), and September 2010 supplemental SOC provided notice on the "downstream" issue of an increased initial rating, and readjudicated the matter after the Veteran had opportunity to respond.  He has not alleged prejudice from a notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).

To the extent possible, the Veteran's pertinent treatment records have been secured.  He was afforded VA audiological evaluations in July 2009 and in September 2010.  The Board has reviewed the examination reports to determine whether they are adequate.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Board observes that while the July 2009 and September 2010 VA examination reports do not include the examiners' comments regarding the effect of the Veteran's bilateral hearing loss on his work and daily functioning, he has described the impact his bilateral hearing loss has on his daily activities (i.e., difficulty hearing/distinguishing what was said).  As a layperson, he is competent to provide this information.  The Board finds no reason to question this report, accepts it at face value, and finds that the information adequately substitutes for what the examiner would have to offer in comments regarding the impact of the hearing loss on daily and occupational functioning.  Notably, the Veteran has not alleged any prejudice from an examination deficiency.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met. 

B.	Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As was noted, a July 2009 rating decision granted the Veteran service connection for bilateral hearing loss, rated 0 percent, effective April 16, 2009, the date of his claim to reopen.

On July 2009 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
60
65
LEFT
15
25
30
35
45

The average puretone thresholds were 46 decibels, in the right ear and 34 decibels, in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.
In a September 2009 letter, J.T.G., M.D. stated that the Veteran has difficulty with background noise and understanding speech.  Dr. J.T.G. indicated that the Veteran's hearing loss disability would require him to use binaural amplification the rest of his life.

On September 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
65
75
LEFT
30
35
30
35
45

The average puretone thresholds were 50 decibels in the right ear and 36 decibels, in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.

Statements and testimony from the Veteran reiterate his contentions that his hearing loss disability should be compensated because he needs hearing aids for everyday conversation.

C.	Legal Criteria and Analysis

Disability ratings are determined by application of a  schedule of ratings, based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for such rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained in greater detail below, the Board finds that the record does not reflect any distinct period of time when the criteria for a compensable rating for bilateral hearing loss were met.  Consequently, "staged ratings" are not warranted. 

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  The Veteran does not have an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86.  Consequently, Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The audiometry certified for rating purposes during the appeal period (the July 2009 and September 2010 test results) when compared to Table VI shows that the Veteran has had hearing acuity no worse than Level II in the right ear (on September 2010 evaluation only) and no worse than Level I in the left ear.  See 38 C.F.R. § 4.85(f).  Under Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 for the entire appeal period.
Extraschedular evaluation:

The Board also has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

At the Travel Board hearing the Veteran requested, and was afforded, a 60 day abeyance period to secure an opinion from his provider to the effect that the effects of his hearing loss disability exceeded the norm.  As was noted above, no such evidence was received, and the Veteran's claim must be based on the evidence of record.  Comparing the manifestations of the Veteran's bilateral hearing loss and the associated impairment alleged/shown to the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran's descriptions, including in hearing testimony, of difficulty hearing and having to wear hearing aids, are not accounts of impairment beyond the norm, but reflect how hearing loss generally impacts function, and measures taken to cope with such impairment.   Therefore, referral for consideration of an extraschedular rating is not necessary.  

Finally, as the record shows that the Veteran is employed (see July 2009 and September 2010 VA evaluation reports), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


